Citation Nr: 0728772	
Decision Date: 09/13/07    Archive Date: 09/25/07

DOCKET NO.  05-38 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Philadelphia, Pennsylvania


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a left varicocele. 

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for a back disorder. 

3.  Entitlement to an initial compensable disability rating 
for residuals of a right inguinal hernia repair. 


REPRESENTATION

Appellant represented by:	The American Legion




WITNESSES AT HEARING ON APPEAL

Appellant and spouse.


ATTORNEY FOR THE BOARD

T. L. Reynolds, Counsel


INTRODUCTION

The veteran served on active duty from May 1956 to March 
1958.

This case comes before the Board of Veterans' Appeals (Board) 
from a November 2004 decision of the RO in Philadelphia, 
Pennsylvania.  In that rating decision, the RO determined 
that new and material evidence had not been received to 
reopen the previously denied claims of service connection for 
a left varicocele and a low back disorder.  Also in that 
decision, the RO granted service connection and assigned a 
noncompensable rating for residuals of a right inguinal 
hernia.  The veteran then appealed that decision, and in 
terms of his right inguinal hernia he indicated that he still 
wants a higher initial rating.  See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999) (when a veteran appeals his 
initial rating, VA must consider whether he is entitled to a 
"staged" rating to compensate him for times since filing his 
claim when his disability may have been more severe than at 
others).  

In July 2007, to support his claims, the veteran testified at 
a videoconference hearing before the undersigned Acting 
Veterans Law Judge of the Board.  At that time, he submitted 
additional evidence accompanied by a waiver of initial RO 
review of the evidence.  See 38 C.F.R. § 20.1304 (2006).  
This evidence will be considered by the Board in adjudicating 
this appeal.

In this decision, the Board will reopen the claim for a back 
condition on the basis of new and material evidence.  The 
Board then will remand that claim along with the veteran's 
claim for an increased rating for residuals of a right 
inguinal hernia, to the RO for further development and 
readjudication.  The remand development will occur via the 
Appeals Management Center (AMC) in Washington, DC.


FINDINGS OF FACT

1.  In a June 1991 decision, the Board found that new and 
material evidence had not been submitted to reopen the 
veteran's previously denied claim of entitlement to service 
connection for a left varicocele.  Reconsideration of this 
Board decision has not been requested, on motion, by the 
veteran or his representative, or by the Board. 

2.  Evidence received since the June 1991 Board decision is 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim and does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for a left varicocele.

3.  In April 1958, the RO denied the claim of service 
connection for a back disorder; though the veteran was 
informed of that decision and of his procedural and appellate 
rights, he did not perfect a timely appeal.

4.  Additional evidence received since that April 1958 
decision, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating a claim of service connection for a back 
disorder.


CONCLUSIONS OF LAW

1.  The June 1991 Board decision is final.  38 U.S.C.A. § 
7104(b) (West 2002); 38 C.F.R. § 20.1100 (2006).

2.  New and material evidence has not been received since the 
June 1991 Board decision to reopen the veteran's claim for 
entitlement to service connection for a left varicocele.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).

3.  The RO's April 1958 decision denying the claim of service 
connection for a back condition is final.  38 U.S.C.A. § 
7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.201 (2006).

4.  Evidence received since the April 1958 RO decision is new 
and material and a claim of service connection for a back 
disorder, may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326.

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  Pelegrini v. Principi, 18 Vet. 
App. 112, 120-121 (2004) (Pelegrini II).  This "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

During the pendency of this appeal, on March 31, 2006, the 
U.S. Court of Appeals for Veterans Claims (Court) issued Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  The Court held, with 
regard to a petition to reopen a finally decided claim, the 
VCAA requires VA to provide the veteran with notice of the 
evidence necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial (i.e., material 
evidence).  Kent, 20 Vet App. at 10.  On June 14, 2006, VA's 
Office of General Counsel issued informal guidance 
interpreting Kent as requiring the notice to specifically 
identify the kind of evidence that would overcome the prior 
deficiency rather than simply stating the evidence must 
relate to the stated basis of the prior denial.  VA Gen. 
Couns. Mem., para. 2, 3 (June 14, 2006).

The RO sent the veteran an initial VCAA notice letter in 
September 2004, following his July 2004 request to reopen his 
previously denied claims.  That letter specifically informed 
him that he needed to submit new and material evidence to 
reopen his claims, explained the particular kind of evidence 
necessary to overcome the prior deficiency, notified him of 
the evidence VA would assist him in obtaining and the 
evidence it was expected he would provide.  The letter also 
specifically requested that he submit any evidence in his 
possession pertaining to this claims.  Thus, the content of 
these letters provided satisfactory VCAA notice in accordance 
with § 5103(a) and § 3.159(b)(1) as specified in Pelegrini II 
and Kent.

The Court has also held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements are:  1) veteran status; 2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (Fed. Cir. 2007).  See also 
Dunlap v. Nicholson, No. 03-320 (U.S. Vet. App. Mar. 22, 
2007).

In Dingess, the Court held that, upon receipt of an 
application for a service-connection, 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) requires VA to review the 
information and the evidence presented with the claim and 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim, as reasonably contemplated by the application.  
Additionally, this notice must inform a claimant that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is granted.  
Id.  

This information was provided to the veteran in a March 2007 
letter (also the cover letter of the March 2007 supplemental 
statement of the case), so the requirements of Dingess have 
been satisfied.  

The Court also has held that content-complying VCAA notice, 
to the extent possible, must be provided prior to an initial 
unfavorable decision by the RO.  Pelegrini II, 18 Vet. App. 
at 120; see also Mayfield v. Nicholson, 19 Vet. App. 103, 128 
(2005), reversed and remanded, 444 F.3d 1328 (Fed. Cir. 
2006), affirmed, No. 02-1077 (December 21, 2006).  Here, this 
was indeed the case as the September 2004 letter was sent 
prior to the initial adjudication in November 2004.  And in 
the August 2005 statement of the case (SOC), and March 2007 
supplemental statement of the case (SSOC), the claims were 
readjudicated based on any additional evidence that had been 
received since the initial rating decision in question.  
Consequently, the Board finds there was no error in the 
timing of the VCAA notice.  See Prickett v. Nicholson, 
20 Vet. App. 370, 376 (2006) (indicating that even where 
there was no pre-initial-decision notice, the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as in a SOC or SSOC, is sufficient to cure 
the timing defect).

In sum, the record reflects that the facts pertinent to the 
claims have been developed to the extent possible and that no 
further development is required to comply with the provisions 
of the VCAA or the implementing regulations.  That is to say, 
"the record has been fully developed, and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004).  Accordingly, the Board will address 
whether new and material evidence has been received to reopen 
the claims.

Analysis
Left Varicocele

The pertinent evidence on file at the time of the June 1991 
Board decision consisted of the veteran's service medical 
records, VA and private medical records, a statement from the 
veteran's wife, and the testimony of the veteran and his wife 
at a hearing before the Board.  

The veteran's service medical records reflect that during an 
examination prior to entry into service, a left varix 
involving the genitourinary system was noted.  No additional 
information was provided regarding the left varix.  In 
January 1957, the veteran was hospitalized for repair of the 
right inguinal hernia, and he was returned to duty in 
February 1957 with diagnoses of right inguinal hernia and 
left varicocele.  In May 1957, a suspensory was recommended 
on account of the left varicocele, and he was referred to 
surgery for repair of the left varicocele in June of that 
year.  In July 1957 the veteran was seen for complaints 
including pain and pulling in the left groin, at which time 
it was reported that his left varicocele was operated upon in 
June 1957, but that he still had residual varices which 
became larger on standing for long periods or on lifting.  
Subsequently in July 1957 the veteran was seen for complaints 
of some swelling on the left side of the scrotum, at which 
time a scrotum support was prescribed and limited duty for 
two weeks was recommended.  The veteran complained of a 
symptomatic left varicocele on the separation physical 
examination, which noted a left minimal recurrent varicocele.  

In his application for service connected compensation, which 
was received in April 1958, the veteran stated that he 
received treatment from a physician in August 1955 for an 
inguinal hernia and a left varicocele.  

A December 1971 private examination report showed treatment 
of the veteran for chronic prostatitis and a scrotal 
varicocele.   In a statement of 1989, the veteran's wife 
stated that she knew the veteran had a left overextended 
testicle in November 1955, prior to service.  In a December 
1989 statement, G. Skobinsky, D. O.  indicated that the 
veteran had numerous skin lesions, possible varicosities, 
which he believed were secondary to scrotal surgery in 1957.  

Based on the above evidence, the Board found that this 
evidence did not demonstrate that the veteran's pre-existing 
left varicocele was in any way aggravated by service or in-
service surgical intervention.

Unless the Chairman of the Board orders reconsideration, all 
decisions of the Board are final on the date stamped on the 
face of the decision.  38 C.F.R. § 20.1100; see also 38 
U.S.C.A. § 7103(a); Hayslip v. Principi, 364 F.3d 1321, 1326 
(Fed. Cir. 2004).  Because the Chairman did not order 
reconsideration of the Board's decision, it is final.

With respect to a claim that has been finally disallowed, the 
law and regulations provide that if new and material evidence 
has been presented or secured, the claim may be reopened and 
the former disposition reviewed.  38 U.S.C.A. § 5108.   
Furthermore, in determining whether the evidence is new and 
material, the credibility of the newly presented evidence is 
presumed.  Kutscherousky v. West, 12 Vet. App. 369, 371 
(1999) (per curiam) (holding that the "presumption of 
credibility" doctrine, as articulated in Evans, was not 
altered by the ruling in Hodge, and continues to be binding 
precedent).  The Board is required to give consideration to 
all of the evidence received since the last disallowance, in 
this case, since the Board decision dated in June 1991.  
Hickson v. West, 12 Vet. App. 247, 251 (1999).

New evidence means evidence not previously submitted to 
agency decision makers.   Material evidence means evidence 
that by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence cannot be 
cumulative or redundant of the evidence of record at the time 
of the last prior final denial of the claim sought to be 
reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

Evidence added to that file since the June 1991 Board 
decision includes, a March 2006 private medical statement, a 
statement from the veteran's wife received by the RO in April 
2006, a June 2006 VA examination report, and the testimony of 
the veteran and his wife at a videoconference hearing in July 
2007.  
  
The statement from the veteran's wife as well as the 
testimony that the veteran and his wife presented at the 
hearing are essentially duplicative of information already 
contained in the file.  Additionally, the March 2006 private 
medical opinion and the June 2006 VA examination report do 
not show that the veteran's pre-existing left varicocele was 
aggravated in service or by surgical intervention which 
occurred in service.  

Therefore, comparing this information with that submitted 
earlier, the Board finds that the earlier submitted evidence 
essentially included this information.  This newly submitted 
evidence is therefore cumulative and redundant.  According to 
§ 3.156, new and material evidence can neither be cumulative 
nor redundant of the evidence of record at the time of the 
last prior decision.  Thus, this evidence is not new and 
material as contemplated by 38 C.F.R. § 3.156(a) and does not 
provide a basis to reopen the claim.  38 C.F.R. § 5108.

For these reasons and bases, the veteran's petition to reopen 
the claim for service connection for a left varicocele must 
be denied because new and material evidence has not been 
submitted.  In the absence of new and material evidence, the 
benefit-of-the-doubt rule does not apply.  See Annoni v. 
Brown, 5 Vet. App. 463, 467 (1993).

Analysis
Back Disorder

The evidence on file at the time of the prior April 1958 
unappealed rating action, which denied service connection for 
a back disorder, included the veteran's service medical 
records.  The veteran's service medical records reveal 
multiple complaints of back pain.  In May 1957 the veteran 
presented with complaints of intermittent back pain since 
basic training.  The diagnosis was mild lumbosacral strain.  
He again presented with complaints of a backache in July 1957 
and an X-ray study of the lumbosacral spine showed an old 
compression fracture of L-4.  An August 1957 X-ray study of 
the lumbosacral spine showed mild anterior wedging of the 
body of L-4, but there was no evidence of old or recent 
compression and it was believed that the appearance was due 
to an old healed juvenile epiphysitis.  The lumbosacral spine 
was otherwise normal.  Back pain was again noted in December 
1957 but no orthopedic disease was present.  During 
separation examination in March 1958 a low backache and 
inability to perform normal duties was noted.  The examining 
physician also indicated that the veteran was completely 
inadequate as an individual and could not perform any duties.    

In April 1958, the RO denied service connection for a back 
disorder.  The RO noted that the veteran had frequented sick 
call due to low back pain but examinations were negative for 
diagnosis of a chronic back condition.  The veteran was 
notified of that decision and apprised of his procedural and 
appellate rights.  He did not perfect an appeal, so that 
decision is final and binding on him based on the evidence 
then of record.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.  

As stated above (along with the definition of new and 
material evidence), the veteran, may reopen his claim by the 
submission of new and material evidence.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  Under 38 U.S.C.A. § 5108, "[i]f new and 
material evidence is presented or secured with respect to a 
claim which has been disallowed, the Secretary shall reopen 
the claim and review the former disposition of the claim."  
See 38 U.S.C.A. § 7105(c) and Hodge v. West, 155 F.3d 1356 
(Fed. Cir. 1998).   

The additional items of evidence received since the April 
1958 decision include, a private medical record dated in 1962 
which noted that the veteran was prescribed medication for a 
backache; a private medical record dated in March 2006 from 
M. A. Limberakis, D. O.; a June 2006 VA examination report, 
statements from the veteran's wife, and the testimony of the 
veteran and his wife at a videoconference hearing in July 
2007.  

In the March 2006 statement from Dr. Limberakis, she noted 
that she had reviewed the veteran's records and a September 
9, 1957 service medical record showed that he was treated for 
back pain.  She also indicated that in 1991 the veteran 
sustained significant injuries when he was involved in a 
motor vehicle accident and at the time of treatment he was 
told that his back injuries appeared to be old.  Dr. 
Limberakis' opinion is new and material evidence since it 
suggests a possible etiological relationship between the 
current back condition and his military service.   See, e.g., 
Moray v. Brown, 5 Vet. App. 211, 214 (1993) (there must be 
medical evidence linking a current disability to service).  
Accordingly, this claim is reopened. See 38 C.F.R. § 3.156 
(2006).

Keep in mind, though, although this additional evidence is 
sufficient for the limited purpose of reopening this claim, 
it ultimately may not be sufficient to permit granting this 
claim.  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  
This is yet to be determined, and this claim will not be 
readjudicated until completion of the additional development 
on remand. 


ORDER

New and material evidence has not been submitted to reopen 
the previously denied claim of entitlement to service 
connection for a left varicocele.

The claim for entitlement to service connection for a back 
condition is reopened.


REMAND

In order to establish service connection, there must be (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between the claimed in-service 
disease or injury and the current disability.  Hickson v. 
West, 12 Vet. App. 247, 253 (1999).

As noted above, the veteran's service medical records 
document multiple complaints of back pain in 1957 and 1958.  
A June 2006 VA examination reflected a current diagnosis of 
mild lumbar strain.  A post-service medical record, namely, a 
March 2006 private physician's statement, attributed the 
veteran's current low back disorder to an in-service injury.  

The VCAA and its implementing regulations require VA to 
provide a veteran with an examination or to obtain a medical 
nexus opinion based upon a review of the evidence of record 
if VA determines it is necessary to decide the claim.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also Charles 
v. Principi, 16 Vet. App. 370 (2002).

Upon review, the Board notes that the veteran has been 
afforded a VA examination but a nexus opinion was never 
rendered.  Therefore, he should be given another examination 
to determine whether his current mild lumbar strain is 
related to an in-service injury or rather to an injury 
unrelated to service such as the 1991 motor vehicle accident 
which is referenced in Dr. Limberakis March 2006 statement.  
See 38 C.F.R. § 3.159(c)(4).

Also, in an April 2006 statement from the veteran he asked 
the RO to obtain his medical records from the VA medical 
center (VAMC) in Philadelphia, Pennsylvania.  It does not 
appear that any of the veteran's treatment records from the 
VAMC have been made part of his file.  So these additional 
records must be obtained before deciding his appeal.  38 
U.S.C.A. § 5103A(c) (West 2002 and Supp. 2006); 38 C.F.R. § 
3.159(c); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) 
(VA medical records are in constructive possession of the 
agency, and must be obtained if the material could be 
determinative of the claim). 

Additionally, in a July 2004 statement from the veteran he 
indicated that he was awarded disability benefits by the 
Social Security Administration (SSA) due to his back 
disorder.  There are, however, no records on file pertaining 
to such benefits.  The Court has made it abundantly clear 
that the records concerning awards of Social Security 
disability benefits are relevant and must be obtained.  
Masors v. Derwinski, 2 Vet. App. 181 (1992).  The RO should 
contact the SSA and attempt to obtain copies of the decision 
granting benefits as well as any medical evidence used in 
reaching that decision.  The medical records that provided 
the basis for this agency's decision may include findings 
that are pertinent to the veteran's claim with VA.

Turning to the veteran's claim of entitlement to an initial 
noncompensable rating for residuals of a right inguinal 
hernia repair, there appears to be some confusion as to the 
correct effective date assigned for this disorder.  
Procedurally, a June 1991 Board decision found that the 
veteran had not presented new and material evidence to reopen 
his claim of service connection for residuals of a right 
inguinal hernia and this claim became final.
 
Thereafter, in documentation from the veteran, received by 
the RO on October 6, 2000, he sought to reopen his previously 
denied claim of entitlement to service connection for a right 
inguinal hernia.  In December 2000 the RO informed the 
veteran that in order to reopen his claim he needed to submit 
new and material evidence.  On February 9, 2001, the RO 
received a statement from the veteran in which he explained 
how his condition was attributed to service and he asked for 
a hearing with a surgeon present.  In April 2001 the RO again 
informed the veteran that new and material evidence was 
required before his claim could be reopened. 

No correspondence was received from the veteran until July 
30, 2004 at which time the RO received a statement in which 
once again, the veteran requested that his claim for a right 
inguinal hernia be reopened.  In a November 2004 rating 
decision the RO granted service connection and assigned a 
noncompensable rating for residuals of a right inguinal 
hernia.  However, the rating decision initially stated that 
service connection was effective from February 9, 2001 and 
then stated it was effective from October 10, 2000.  Notice 
of the decision, which was sent to the veteran in December 
2004, referenced a claim submitted February 9, 2001.  The 
August 2005 SOC noted that the noncompensable rating was 
assigned from October 10, 2000, the date of receipt of claim.

There is obviously some uncertainty as to the correct 
effective date which must be assigned to the veteran's right 
inguinal hernia claim.  Before the Board can render a proper 
appellate decision, the RO should once again review the 
veteran's claim and determine the correct effective date 
(October 10, 2000; February 9, 2001; or July 30, 2004) to 
assign to the veteran's claim.  Where further evidence, or 
clarification of the evidence, is needed for proper appellate 
decision-making, a remand to the RO is required.  38 C.F.R. § 
19.9(a)(1) (2006).    



Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain the names and 
addresses of all medical care providers, 
VA and non-VA, who treated the veteran 
at the time of his 1991 motor vehicle 
accident.  After the veteran has signed 
the appropriate releases, those records 
should be obtained and associated with 
the claims folder.  All attempts to 
procure records should be documented in 
the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the file. The veteran and 
his representative are to be notified of 
unsuccessful efforts in this regard, in 
order to allow the veteran the 
opportunity to obtain and submit those 
records for VA review.

2.  The RO should obtain all records 
from the VAMC in Philadelphia, 
Pennsylvania pertaining to treatment of 
the veteran's back disorder.

3. Schedule the veteran for a VA 
orthopedic examination to determine the 
existence and etiology of the claimed 
low back disorder.  The claims file and 
a separate copy of this remand must be 
made available to and reviewed by the 
examiner prior and to the examination.  
All indicated tests and studies should 
be performed.  The examiner should 
express an opinion as to whether any 
diagnosed low back disorder is as least 
as likely as not related to the 
veteran's active military service or to 
a motor vehicle accident he sustained in 
1991.  Any opinion expressed by the 
examiner must be accompanied by a 
complete rationale, with reference to 
the SMRs, as well as the March 2006 
private opinion from Dr. Limberakis.

4.  Obtain all documents pertaining to 
the veteran's receipt of disability 
benefits from the SSA, and then 
associate these documents with his 
claims folder.  These records should 
include copies of any decision on the 
claim for disability benefits, as well 
as any medical records used to make the 
determination of entitlement to such 
benefits, and any hearing transcripts, 
etc.

5.  The RO should review the evidence of 
record pertaining to the veteran's right 
inguinal hernia claim and should note 
the correct effective date to be 
assigned to the grant of service 
connection for a right inguinal hernia 
and should provide an adequate rationale 
for their determination.  

6.  Then readjudicate the claims in 
light of the additional evidence 
obtained.  If they are not granted to 
the veteran's satisfaction, send him and 
his representative a SSOC, and give him 
them time to respond to it before 
returning the case to the Board for 
further appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).




______________________________________________
NANCY RIPPEL
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


